Case 5:19-cv-00103-RWS-CMC Document 17 Filed 07/28/20 Page 1 of 3 PageID #: 69



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

  MARK LYNN SHRADER,                               §
                                                   §
                                                   §   CIVIL ACTION NO. 5:19-CV-00103-RWS
                 Plaintiff,                        §
                                                   §
  v.                                               §
                                                   §
  DIRECTOR, TDCJ-CID,                              §
                                                   §
                 Defendant.                        §

                                             ORDER

        Petitioner Mark Lynn Shrader, an inmate currently confined at the Telford Unit of the

 Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

 this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The Court referred the matter

 to the Honorable Caroline Craven, United States Magistrate Judge, for consideration pursuant

 to the applicable laws and orders of this Court. The Magistrate Judge recommends that the

 petition for writ of habeas corpus be denied as moot because Shrader has already received the

 relief he requests by the writ. Docket No. 14.

        The Court has received and considered the Report and Recommendation of the Magistrate

 Judge, along with the record and pleadings. Shrader objected to the Report and Recommendation.

 Docket No. 16. This requires a de novo review of the objections in relation to the pleadings and

 applicable law. FED. R. CIV. P. 72(b).

        Shrader’s objections are without merit. As outlined by the Magistrate Judge, Shrader

 concedes that his disciplinary conviction was expunged and that his good conduct time was

 restored. Shrader has received the relief that he requested by his writ, and no controversy remains
Case 5:19-cv-00103-RWS-CMC Document 17 Filed 07/28/20 Page 2 of 3 PageID #: 70



 with respect to this petition. The other sanctions imposed, including the loss of privileges, do not

 implicate a liberty interest and are not actionable in a federal habeas petition.

        To the extent that Shrader asserts civil rights violations, they are not cognizable in a petition

 for write of habeas corpus filed pursuant to 28 U.S.C. § 2254. Shrader is free to file a separate

 civil rights claim pursuant to 42 U.S.C. § 1983 and pay the requisite filing fee, asserting those

 separate claims. The Court makes no determination as to the actual merit of those claims.

        For the foregoing reasons, Shrader’s objections are OVERRULED. The findings of fact

 and conclusions of law of the Magistrate Judge are correct, and the Court ADOPTS the report of

 the Magistrate Judge.

        Furthermore, the Court is of the opinion that Shrader is not entitled to a certificate of

 appealability. An appeal from a judgment denying post-conviction collateral relief may not

 proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

 for a certification of appealability requires the petitioner to make a substantial showing of the

 denial of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483–84 (2000);

 Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the

 petitioner need not establish that he would prevail on the merits. Rather, he must demonstrate that

 the issues are subject to debate among jurists of reason, that a court could resolve the issues in a

 different manner, or that the questions presented are worthy of encouragement to proceed further.

 Slack, 529 U.S. at 483–84. Any doubt regarding whether to grant a certificate of appealability

 should be resolved in favor of the petitioner, and the severity of the penalty may be considered in

 making this determination. See Miller v. Johnson, 200 F.3d 274, 280–81 (5th Cir. 2000), cert.

 denied, 531 U.S. 849 (2000).




                                              Page 2 of 3
Case 5:19-cv-00103-RWS-CMC Document 17 Filed 07/28/20 Page 3 of 3 PageID #: 71
     .

         In this case, petitioner has not shown that any of the issues would be subject to debate

 among jurists of reason. The questions presented are not worthy of encouragement to proceed

 further. Therefore, the petitioner has failed to make a sufficient showing to merit the issuance of

 a certificate of appealability, and one will not be issued.

         It is

         ORDERED that Shrader’s petition is DISMISSED.

         So ORDERED and SIGNED this 28th day of July, 2020.




                                                               ____________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE




                                              Page 3 of 3
